Citation Nr: 1203056	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right eye disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 until December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

When this case was before the Board in October 2009, it was remanded for additional development.  The case since has been returned to the Board for further appellate action.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Veteran contends that a patient pierced his right eye while he was on active duty at a hospital, causing distortion and irrigation.  

Physical examination of the Veteran's eyes at enlistment in August 1966 and separation examination in September 1968 revealed normal findings, corrected vision of 20/20 bilaterally. 

At his July 2009 hearing before the undersigned Veteran Law Judge, the Veteran testified that although in the past he attributed the eye injury to a poke by a small child, he claims this was only for insurance purposes.  

In response to the Board's October 2009 remand, the Veteran was afforded a VA examination in January 2010 in which the VA examiner diagnosed corneal scarring, right eye, and dislocated cataractous lens, right eye.  The VA examiner opined that the "condition/disability current right eye condition is not caused by or a result of related to service connected injury" and noted that the rationale for this opinion was based on review of the medical record and clinical expertise.  The examiner also stated that the Veteran's change of reported medical history would place the injury to his right eye as having occurred as a child and not service related.

The Board finds that the opinion expressed by the January 2010 VA examiner is not adequate for adjudication purposes.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

As the Veteran was not found to have a service-connectable eye disability on enlistment examination, the presumption of soundness applies.  It can only be rebutted by evidence establishing that the aforementioned eye disabilities clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  See 38 U.S.C.A. § 1111 (2002); 38 C.F.R. § 3.304 (2010).  

The Board also notes that the Veteran's statements alone, that in the past he attributed the eye injury to a poke by a small child, does not constitute clear and unmistakable evidence that eye disabilities existed prior to service.

Accordingly, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of any currently present eye disabilities, to include whether eye disabilities clearly and unmistakably pre-existed the Veteran's active service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a different examiner with appropriate expertise to determine if his eye disabilities are related to his service.  The claims folder must be provided to and reviewed by the examiner. 

Based on the examination results and a complete review of the claims folder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's eye disabilities were present during active service.  If the examiner is of the opinion that eye disabilities were present during service, the examiner should provide an opinion as to whether the eye disabilities clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.

If the examiner is of the opinion that eye disabilities were not present during service, the examiner should provide an opinion as to whether eye disabilities are etiologically related to the Veteran's active service.

The supporting rationale for all opinions expressed must be provided.

2.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


